Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 1 of 12 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


 Victoria Kosyan, individually and on behalf of all others
 similarly situated;                                                      Civil Action No: 1:21-cv-1320
                                             Plaintiff,
                                                                           CLASS ACTION COMPLAINT

                                                                            DEMAND FOR JURY TRIAL




          -v.-

 TSG Collections, LLC
 .

                                         Defendant(s).

Plaintiff Victoria Kosyan (hereinafter, “Plaintiff”), a New York resident, brings this Class Action

Complaint by and through his attorneys, Horowitz Law, PLLC, against Defendant TSG Collections,

LLC (hereinafter “Defendant” or “TSG” or “Defendant TSG”) individually and on behalf of a class

of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based

upon information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                        INTRODUCTION/PRELIMINARY STATEMENT

        1.       Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

     in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

     collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

     concerned that "abusive debt collection practices contribute to the number of personal

     bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."
                                                                                                       1
Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 2 of 12 PageID #: 2




  Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

  "'the effective collection of debts" does not require "misrepresentation or other abusive debt

  collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

  determining that the existing consumer protection laws “were inadequate.” Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is

  where the Plaintiff resides as well as where a substantial part of the events or omissions giving

  rise to the claim occurred.

                                    NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New York consumers under

  §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act ("FDCPA").

     6.      Plaintiff is seeking damages and declaratory relief.



                                             PARTIES



                                                                                                   2
Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 3 of 12 PageID #: 3




     7.      Plaintiff is a resident of the State of New York, County of Queens.

     8.      Defendant TSG is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA and may be served at its principal place of business located

  at 20 N Van Brunt Street, Suite 10, Englewood, NJ 07631.

     9.      Upon information and belief, Defendant TSG is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.



                                      CLASS ALLEGATIONS
     10.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     11.     The Class consists of:

             1) all individuals with addresses in the State of New York;

             2) to whom Defendant TSG sent an initial collection letter attempting to collect a

                 consumer debt;

             3) that failed to properly identify and name the current creditor to whom the debt is

                 allegedly owed;

             4) and that overshadowed the G-Notice.

             5) Which letter was sent on or after one (1) year prior to the filing of this action and

                 on or before a date twenty-one (21) days after the filing of this action.

     12.     The identities of all class members are readily ascertainable from the records of

  Defendant and those companies and entities on whose behalf they attempt to collect and/or have

  purchased debts.




                                                                                                   3
Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 4 of 12 PageID #: 4




     13.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     14.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendant’s written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e and §1692g.

     15.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

     16.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              1) Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

              2) Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue




                                                                                                   4
Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 5 of 12 PageID #: 5




                 is whether the Defendants' written communication to consumers, in the forms

                 attached as Exhibit A violate 15 USC §l692e and §1692g.

             3) Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendants' common uniform course of conduct complained of herein.

             4) Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             5) Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.




                                                                                                    5
Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 6 of 12 PageID #: 6




       18.   Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

       19.   Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

       20.   Some time prior to March 12, 2020 an obligation was allegedly incurred by Plaintiff.

       21.   The obligation arose out of transactions in which money, property, insurance or

  services, which are the subject of the transaction, were primarily for personal, family or

  household purposes.

       22.   The alleged obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

       23.   CCA MedSpa contracted with Defendant TSG to collect the obligation.

       24.   Defendant TSG collects and attempts to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.

                              Violation March 12, 2020 Collection Letter

       25.   On or about March 12, 2020, the Defendant TSG sent the Plaintiff a collection letter

  (the “Letter”) regarding the alleged debt. See Collection Letter – Attached hereto as Exhibit

  A.

       26.   When a debt collector solicits payment from a consumer, it must, within five days of

  an initial communication, provide the consumer with a written validation notice, known as a “G-

  Notice”, which must include the following information:



                                                                                                 6
Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 7 of 12 PageID #: 7




             1) the amount of the debt;

             2) the name of the creditor to whom the debt is owed;

             3) a statement that unless the consumer, within thirty days after receipt of the notice,

                 disputes the validity of the debt, or any portion thereof, the debt will be assumed

                 to be valid by the debt collector;

             4) a statement that if the consumer notifies the debt collector in writing within the

                 thirty-day period that the debt, or any portion thereof, is disputed, the debt

                 collector will obtain verification of the debt or a copy of the judgment against the

                 consumer and a copy of such verification or judgment will be mailed to the

                 consumer by the debt collector; and

             5) a statement that, upon the consumer’s written request within the thirty-day

                 period, the debt collector will provide the consumer with the name and address

                 of the original creditor, if different from the current creditor. 15 U.S.C. §

                 1692g(a).

     27.     While the March 12, 2020 letter contains the requisite “G-Notice” language, it is

  deficient in that it fails to identify the current creditor to whom the debt is owed and is also

  completely overshadowed by the earlier statements in the letter.

     28.     Specifically, the Letter threatens Plaintiff by demanding payment “before further

  action is taken” with the implication that the further action will be taken even during the thirty

  (30) day validation period, clearly overshadowing Plaintiff’s right to dispute and receive

  validation of the debt pursuant to the “G-Notice.”

     29.     Although a collection letter may track the statutory language, “the collector

  nevertheless violates the Act if it conveys that information in a confusing or contradictory



                                                                                                   7
Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 8 of 12 PageID #: 8




  fashion so as to cloud the required message with uncertainty.” Russel v. Equifax A.R.S., 74 F.3d

  30, 35 (2d Cir. 1996) (“It is not enough for a debt collection agency to simply include the proper

  debt validation notice in a mailing to a consumer—Congress intended that such notice be clearly

  conveyed.”). Put differently, a notice containing “language that ‘overshadows or contradicts’

  other language informing a consumer of her rights…. violates the Act. “Russell, 74 F.3d at 34.

     30.      Coercing payment of the alleged debt in the same letter with the “G-Notice” is

  confusing and overshadows Plaintiff’s right to dispute or request validation of the debt under

  the Fair Debt Collections Practices Act, because the least sophisticated consumer would believe

  she had to make immediate payment of the alleged debt, otherwise face the ominous threat that

  “further action will be taken.”

     31.      Threating language such as the Letter contains, requires the consumer to make a

  choice of immediate payment or to dispute the debt and be subject to the “further action”

  promised.

     32.      Therefore, the consumer can easily be coerced into paying the alleged debt

  immediately so as to avoid the risk of the uncertain “further action”. Therefore, Defendants

  Letter directly affects the consumer’s right to dispute within 30 days by pressuring Plaintiff to

  quickly pay the alleged debt and thereby not affording her the requisite 30-day validation period.

     33.      Furthermore, Defendant’s Letter did not contain the requirements of the “G-Notice”

  to adequately notify Plaintiff of the name of the creditor to whom the debt is owed. Specifically,

  this Letter deceptively fails to properly identify who the current creditor is to whom the alleged

  debt is owed.

     34.      The Letter contains a heading as follows:

              Re:            CCA MedSpa
                             Account #              xxxxxx

                                                                                                  8
Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 9 of 12 PageID #: 9




                              Patient:                Victoria Kosyan
                              Total Balance:          $650.00

      35.     The Plaintiff has no way of knowing who the current creditor is from the Letter, and

  is damaged because she cannot make an informed decision regarding the debt without knowing

  the identity of the current creditor.

      36.     It is deceptive to not clearly state who the creditor is in any collection letter sent to a

  consumer.

      37.     Mere illusions are not enough, but the Letter must specifically and clearly state who

  the creditor is.

      38.     Defendant has failed to provide the consumer with a proper initial communication

  letter by failing to clearly identify the current creditor of the debt.

      39.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.



                              COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      40.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      41.     Defendant TSG’s debt collection efforts attempted and/or directed towards the

  Plaintiff violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §

  1692e.

      42.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

      43.     Defendant TSG violated said section by:

                                                                                                       9
Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 10 of 12 PageID #: 10




              a.      Making a false and misleading representation in violation of § 1692e(10).

      44.     By reason thereof, Defendant TSG is liable to Plaintiff for judgment that Defendant

   TSG’s conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,

   costs and attorneys’ fees.


                              COUNT II
 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                               et seq.

      45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provision of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      47.     Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

      48.     Defendant violated this section by threating the Plaintiff of “further action” during

   the thirty-day validation and dispute period provided to consumers under the FDCPA.

      49.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

   conduct violated 15 U.S.C. § 1692f et seq. of the FDCPA, actual damages, statutory damages,

   costs and attorneys’ fees.


                                COUNT III
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                 §1692g et seq.

      50.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.




                                                                                                  10
Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 11 of 12 PageID #: 11




       51.     Defendant TSG’s debt collection efforts attempted and/or directed towards the

   Plaintiff violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §

   1692g.

       52.     When a debt collector solicits payment from a consumer, it must, within five days of

   an initial communication, provide the consumer with a written validation notice which must

   include the name of the creditor to whom the debt is owed. §1692g(a)(2).

       53.     Defendant violated this section by unfairly failing to advise Plaintiff as to the identity

   of the current creditor who was attempting to collect a debt from her.

       54.     Furthermore, pursuant to 15 U.S.C. § 1692g, any collection activities and

   communication during the 30-day period may not overshadow or be inconsistent with the

   disclosure of the consumer’s right to dispute the debt or request the name and address of the

   original creditor.

       55.     Defendant violated this section by overshadowing Plaintiff’s right to dispute the debt

   during the entire 30-day period through threating Plaintiff of “further action” if the alleged debt

   was not paid.

       56.     By reason thereof, Defendant TSG is liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       57.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                                                                                      11
Case 1:21-cv-01320-EK-CLP Document 1 Filed 03/11/21 Page 12 of 12 PageID #: 12




                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff Victoria Kosyan, individually and on behalf of all others similarly

situated, demands judgment from Defendant TSG as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: March 11, 2021

                                                            Horowitz Law, PLLC

                                                            /s/ Uri Horowitz
                                                            By: Uri Horowitz
                                                            14441 70th Road
                                                            Flushing, NY 11367
                                                            Phone: (718) 705-8706
                                                            Attorneys For Plaintiff




                                                                                                 12
